UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4560


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

TRAVIS DOUG BURLEY,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cr-00186-JAG-1)


Submitted:   March 28, 2014                 Decided:   April 21, 2014


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amy Leigh Austin, LAW OFFICE OF AMY L. AUSTIN, PLLC, Richmond,
Virginia, for Appellant. Dana J. Boente, Acting United States
Attorney, Brian R. Hood, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Travis Doug Burley appeals his conviction following a

jury trial for using, carrying, brandishing, and discharging a

firearm during and in relation to a drug trafficking offense, in

violation of 18 U.S.C. § 924(c)(1)(A) (2012).                          On appeal, Burley

argues that the evidence elicited at trial was insufficient to

support his conviction.                Because we conclude Burley fails to

meet     his        burden    of     establishing         that     the     evidence     was

insufficient, we affirm.

               We review de novo a challenge to the sufficiency of

the evidence supporting a jury verdict.                     United States v. Hager,

721 F.3d 167, 179 (4th Cir. 2013), petition for cert. filed, __

U.S.L.W. __ (U.S. Dec. 16, 2013) (No. 13-7913).                          We will affirm

if, viewing the evidence and drawing all reasonable inferences

in the light most favorable to the Government, the verdict is

supported       by      substantial          evidence.            United      States    v.

Penniegraft, 641 F.3d 566, 572 (4th Cir. 2011).                               Substantial

evidence is defined as such “evidence that a reasonable finder

of fact could accept as adequate and sufficient to support a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United    States       v.    Green,    599 F.3d 360,     367   (4th   Cir.    2010)

(internal quotation marks omitted).                     We are obliged to affirm if

“any   rational        trier    of    fact     could     have    found    the    essential

elements       of    the     crime    beyond       a   reasonable      doubt.”       United

                                               2
States v. Jaensch, 665 F.3d 83, 93 (4th Cir. 2011) (internal

quotation marks omitted).            A defendant seeking to challenge the

sufficiency        of    the   evidence     “carries       a   heavy    burden,”    as

reversal is reserved for cases “where the prosecution’s failure

is clear.”         United States v. Bishop, 740 F.3d 927, 935 (4th Cir.

2014) (internal quotation marks omitted).

              To     convict     Burley         of   violating       § 924(c),     the

Government was required to prove that Burley “used or carried a

firearm during and in relation to a drug trafficking crime or

possessed a firearm in furtherance of a drug trafficking crime.”

United States v. Stephens, 482 F.3d 669, 673 (4th Cir. 2007);

see 18   U.S.C.         § 924(c)(1)(A).         In   his   opening     brief,   Burley

essentially raises two distinct challenges to the sufficiency of

the evidence.           Burley primarily argues that the jury could not

have found the elements of the offense beyond a reasonable doubt

because three of the Government’s primary witnesses were not

credible, and his own theory of the case was more persuasive.

This argument is entirely unavailing, as it is well-settled that

“[d]eterminations of credibility are within the sole province of

the jury and are not susceptible to judicial review.”                           United

States   v.    Palacios,       677 F.3d 234,     248   (4th   Cir.)    (internal

quotation marks and alterations omitted), cert. denied, 133 S.

Ct. 124 (2012).



                                            3
           Burley also briefly asserts that the evidence failed

to demonstrate that he knowingly engaged in a drug trafficking

offense or knowingly possessed the firearm during or in relation

to the drug trafficking offense.           In his opening brief, Burley

bases this claim solely on the absence of direct evidence that

he was the intended purchaser in an arranged sale of marijuana,

during which, the Government alleged, the gun discharged after

Burley   attempted   to   rob   the   seller   of   his   marijuana.      This

argument, too, is unavailing.         One witness’ testimony regarding

his interaction with Burley on the day of the shooting provided

circumstantial evidence from which the jury could infer that

Burley   was   the   intended    drug     purchaser.       Another     witness

testified that Burley told him the shooting had occurred when

Burley met with a drug dealer to purchase marijuana and instead

decided to steal it.       Viewing the evidence, as we must, in the

light most favorable to the Government, see Penniegraft, 641
F.3d at 572, this testimony provided ample evidence from which

the jury could deduce that Burley was the individual for whom

the drug transaction had been arranged.

           The arguments raised by Burley in his opening brief

fall far short of satisfying the heavy burden required for a

successful challenge to the sufficiency of the evidence.                While

Burley raises additional arguments in his reply brief, these

arguments are not properly before us, and we decline to consider

                                      4
them.    See United States v. Brooks, 524 F.3d 549, 556 & n.11

(4th Cir. 2008) (deeming claim raised for first time in reply

brief abandoned); Yousefi v. INS, 260 F.3d 318, 326 (4th Cir.

2001) (concluding that petitioner abandoned argument on appeal

raised for first time in reply brief by failing to raise it in

opening brief).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5